The purchaser at the tax sale held adverse possession of the property from 1921 to 1929. The property was subject to taxation, the taxes were not paid, and the property was not redeemed from the tax sale. The tax deed is valid on its face, and has been of record since May 9, 1921. I think the action on behalf of the former owner is barred by the two-year statute of limitations, 12 Ohio St. 1941 § 93[12-93] (3), and that the Rock Island Improvement Company, successor in title to the tax purchaser, has a prescriptive title under 60 Ohio St. 1941 § 333[60-333].
We have three statutes that have been in force since 1893, and which have a bearing on certificate tax title cases. The one-year or short statute, 68 Ohio St. 1941 § 455[68-455], found in the Revenue and Taxation Code, applies where land "has been soldand conveyed by deed for nonpayment of taxes." The regular two-year statute, 12 Ohio St. 1941 § 93[12-93] (3), found in the Code of Civil Procedure, applies where land is "sold for taxes." The 15-year statute, 12 Ohio St. 1941 § 93[12-93] (4), found in the Code of Civil Procedure, applies to all actions "not hereinbefore provided for." We should assume that the Legislature intended each to have a field in which to operate, and should harmonize them. This can reasonably be done.
1. The one-year statute should be held to apply only where the land has been "conveyed" by the tax deed. A void deed does not "convey" title. A voidable deed conveys a defeasible title. Therefore, the one-year statute should be held to apply in all cases except where the tax deed is void.
2. The two-year statute applies only where the land is "sold for taxes." It would not apply if there was no sale or if there were no taxes due for which it could be sold. Thus, if the land was exempt from taxation, or if the taxes have been paid, or if the land has been legally redeemed from the tax sale, before the tax deed is issued, there would be no taxes due, and it could not be sold for "taxes." Under such circumstances, the two-year statute would not apply. But where the tax deed is valid on its face but void by reason of some procedural defect, the statute should be held to apply and to bar a recovery by the former owner where the tax purchaser has held adverse possession under his deed, and where the deed has been of record, for as long as two years. In Waterson v. Devoe,18 Kan. 223, it was said that this two-year statute applies to actions by the former owner. The following authorities, dealing with statutes no more comprehensive than our two-year statute, support these views: Doudna v. Harlan, 45 Kan. 484, 25 P. 883; Terry v. Drainage Dist., 206 Ark. 940, 178 S.W.2d 857; National Surety Co. v. Smith, 168 Or. 265, 123 P.2d 203; North American Realty Co. v. Brady, 77 Colo. 56, 234 P. 1054; Mills v. Bundy, 105 Neb. 470, 181 N.W. 184; 2 C.J. 188-189; 61 C.J. 1424-1430; 2 C.J.S. 605; 1 R.C.L. 716; 26 R.C.L. 445, note 10; 1 Am. Jur. 905.
3. The 15-year statute applies where neither of the shorter statutes is applicable. Thus it would apply to a tax deed where there had been no tax sale or where there were no taxes due. It *Page 518 
would probably be the statute that would apply where the tax deed is void on its face, under the view prevailing in most jurisdictions.
For the foregoing reasons, I think the action is barred by the two-year statute, and I respectfully dissent to the majority opinion.